Citation Nr: 0806707	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cancer of the cecum and 
colon due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from September 1943 to March 
1946 and from January 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Historically, the Board denied service connection for 
carcinoma of the colon due to radiation exposure in July 1991 
and January 1998.  In July 1999, the United States Court of 
Appeals for Veterans Claims (Court) affirmed the result of 
the Board's January 1998 decision denying the veteran's 
claim.  In April 2006, the Board remanded the case for 
readjudication of the case on the merits as required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  The case has 
been returned to the Board for further appellate 
adjudication.    


FINDINGS OF FACT

1.  During service, the veteran did not participate in a 
radiation-risk activity and actual radiation exposure in 
service is not shown.

2.  The veteran's cancer of the cecum and colon is not 
related to active service.


CONCLUSION OF LAW

The veteran's cancer of the cecum and colon was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his/her claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In letters dated in July 2003 and July 2007, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
July 2007 letter.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was not given prior to the appealed decision; however, the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.   Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and service personnel records, post- 
service medical records, including private and VA outpatient 
treatment records from the facilities identified by the 
veteran and a letter from the Defense Nuclear Agency 
regarding the veteran's possible exposure to radiation in 
service.  As no evidence of exposure was acquired for the 
record, the evidence is insufficient to trigger VA's duty to 
provide an examination.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  These diseases are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists.  Colon cancer is one of these 
diseases.  38 C.F.R. § 3.309(d)(2)(xix) (2007).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b)(2) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Colon cancer is one of the listed diseases.  See 38 
C.F.R. 
§ 3.311(b)(2)(x) (2007).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold-that the claimant has, in fact, been shown 
to have been exposed to radiation.

The veteran contends that he was exposed to radiation while 
serving aboard the U.S.S. INDIANAPOLIS during the ship's July 
1945 transport of atomic bomb components from San Francisco 
to Tinian.  The veteran stated that while he was aboard the 
ship he was involved with the safekeeping of the container, 
protecting the uranium.  He also reported that he 
subsequently served about the U.S.S. NEW JERSEY which came 
within 150 miles of Hiroshima.

The RO requested information from the Defense Nuclear Agency 
(DNA) in identifying what, if any, radiation exposure the 
veteran had.  In the DNA's May 1990 reply, the agency stated 
that the service medical records confirmed the veteran's 
assignment to the U.S.S. INDIANAPOLIS during the ship's July 
1945 transport of atomic bomb components from San Francisco 
to Tinian.  DNA also reported that the lead container holding 
the radioactive uranium core materials was welded to the 
floor of an isolated cabin, where it was guarded constantly 
by one or two Manhattan engineer officer escorts and that the 
heavily shielded uranium would not have posed a radiation 
risk to Navy personnel aboard the ship.  It was noted that 
there was no reference in the veteran's service record of his 
involvement in the safekeeping of the uranium.  DNA reported 
too that the veteran's later Japan-era duty aboard the U.S.S. 
NEW JERSEY would not have involved exposure to atomic bomb 
radiation as the ship was no closer than 150 miles to either 
Hiroshima or Nagasaki.  According to the movement report 
cards of NEW JERSEY, the vessel came no closer to either city 
than Wakayama.  DNA stated that any serviceman present at 
Wakayama would not have been at risk of exposure to radiation 
from the strategic atomic bombing of either city.  

As actual radiation exposure during service is not shown by 
the evidence, service connection for cancer of the cecum and 
colon as a result of radiation exposure is not warranted 
under the presumptive requirements of 38 C.F.R. § 3.309 or 
the alternative framework of 38 C.F.R. § 3.311.  Any exposure 
to ionizing radiation may not be conceded as the DNA report 
disproves the veteran's contention that he was exposed to 
ionizing radiation.  The requirements of §§ 3.309 and 3.311 
are not met.  Furthermore, although colon cancer is 
recognized as a radiogenic disease, as discussed above, the 
veteran does not meet other regulatory requirements to 
establish service connection as he is not shown to have been 
exposed to radiation.  Without corroborative evidence of 
radiation exposure, any determination that the veteran is 
entitled to the benefit provided by 38 C.F.R. § 3.311 would 
be based on nothing more than speculation, which is not 
permitted under the law.

The Board has considered the veteran's hearing testimony, 
written statements, letters from various agencies and 
articles that he has submitted in support of his claim; 
however, none of the records in the claims file provide the 
needed evidence that the veteran was exposed in service to 
ionizing radiation.  The DNA report serves as a finding that 
the veteran had no appreciable exposure to radiation so as to 
warrant referral for further development under 38 C.F.R. § 
3.311(c).  Here, the DNA determination that the veteran was 
not exposed to ionizing radiation from his service aboard 
either the U.S.S. INDIANAPOLIS or U.S.S. NEW JERSEY provides 
a plausible basis to find the cancer was not service-
connected under section 3.311, and there is no required 
referral for dose estimation.

Finally, service connection based on radiation exposure may 
still be established with proof of actual direct causation, 
although such carries a very difficult burden of proof.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Based on the entire record, the Board concludes that service 
connection is not warranted for cancer of the cecum and 
colon.  The veteran's service medical records are silent for 
any complaints, finding or history of cancer of the cecum and 
colon.  The veteran's cancer was initially diagnosed in March 
1988, many years after service.  The only medical evidence 
offered to support the veteran's claims comes from letters 
from the veteran's private physicians.  In an undated letter, 
Dr. B. J. indicated that the veteran's reported exposure to 
high radiation could predispose him to develop colon cancer.  
In a November 2003 letter, Dr. F. L. opined that the 
veteran's cancer has a high probability of having been 
related to his earlier radiation exposure.  As noted above, 
however, the veteran is not shown to have been exposed to 
radiation in service.  

In summary, the Board finds that the competent and probative 
medical and other evidence does not demonstrate that the 
veteran's cancer of the cecum and colon was present until 
more than a year after service or that it was etiologically 
related to any incident of service.  The Board therefore 
concludes that the veteran's cancer of the cecum and colon 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.

In view of the foregoing, the benefit of the doubt doctrine 
is not for application, and service connection for cancer of 
the colon and cecum must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for cancer of the cecum and colon due to 
exposure to ionizing radiation, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


